— Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about March 25, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, petit larceny, criminal mischief in the fourth degree, and possession of burglar’s tools, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Issues of credibility, including the weight to be given to any alleged inconsistencies in testimony, were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur — Mazzarelli, J.P, Sullivan, Ellerin, Gonzalez and Sweeny, JJ.